Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 3/20/2020 have been examined, of which claims 1, 6, 11 and 16 are independent.

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 recites “The first node according to claim 11, wherein the first information block a first target signaling”, which appears to have typographical error in view of claim 3. The examiner suggests to amend the claim limitation as “The first node according to claim 11, wherein the first information block comprising a first target signaling”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2020/0260500, cited portions and fig 1-16 supported by provisional filed on 2/13/2019, fig 17-19 supported by foreign priority document filed on 3/12/2019) in view of Ly et al. (US 2018/0109976) 

 Regarding claim 1, Agiwal teaches a method in a first node for wireless communication (UE and gNB communicating for two-step random access procedure, where fig 8a is for successful reception of MsgA and 8b is for receiving preamble but failing to receive MsgA payload; UE is considered as first node), comprising: 
transmitting a first sequence (MsgA PRACH preamble, 820, 860, fig 8a-b) and a first radio signal (MsgA: PUSCH 830, 870, fig 8a-b), the first sequence being associated with the first radio signal (Para 100: the UE 801 transmits a PRACH preamble in a PRACH occasion and an msgA payload (or an msgA MAC PDU) in a PUSCH resource/occasion using the assigned contention free random access resources in steps 820, 830, 860, and 870, respectively), the first sequence being transmitted on a first random-access channel (Para 65: UE 101 transmits a random access preamble on a PRACH), and a first bit block being used for generating the first radio signal (fig 2 shows a structure of a message A (or MsgA), where MsgA payload 225 is transmitted in PUSCH resource 220; para 100 indicates that the MsgA payload is MAC-PDU); 
receiving a second radio signal (MsgB, 840, 880, fig 8a-b), the second radio signal comprising a first information block (Para 102-103: If the gNB 803 receives the msgA (i.e., both the PRACH preamble and the msgA payload) successfully, the gNB 803 includes a RAPID, a TA command, a UL grant, a C-RNTI of the UE 801 (which transmitted the msgA) in the msgB as illustrated in FIG. 8A in step 840; If the gNB 803 only receives the PRACH preamble but fails to receive the ; and 
transmitting a second sequence and a third radio signal, the second sequence being associated with the third radio signal (Para 104: the UE 801 retransmits the msgA payload in the UL grant received in the msgB. For msgA payload transmission in the UL grant received in the msgB, an HARQ entity in the UE 801 performs a new HARQ packet transmission wherein an HARQ packet for transmission is generated using the msgA payload in the msgA buffer), and the first bit block being used for generating the third radio signal (Para 100, 104: the UE 801 stores the msgA payload (i.e., an msgA MAC PDU) in an msgA buffer; an HARQ packet for transmission is generated using the msgA payload in the msgA buffer); 
wherein the first radio signal is used for carrying a first identification (Para 101, 102: a C-RNTI MAC CE was included in the msgA payload; a C-RNTI of the UE 801 (which transmitted the msgA)); the first information block is used for triggering a transmission of the third radio signal (as shown in fig 8a-b and described in para 102-104: if the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI wherein the RAPID corresponds to the random access preamble transmitted by the UE 801, the UE 801 retransmits the msgA payload in the UL grant received in the msgB); the first information block comprises a first sequence index (Para 102,104: the msgB includes the RAPID, the TA command, the UL grant and the CRNTI/ TC-RNTI, the RAPID corresponds to the random , the first sequence index corresponds to the first sequence (Para 104: the RAPID corresponds to the random access preamble transmitted by the UE 801); the first information block is used for determining transmission parameters of the third radio signal (Para 104: the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI; the UE 801 retransmits the msgA payload in the UL grant received in the msgB).

Agiwal teaches the retransmission of MsgA based on response received in MsgB with temporary C-RNTI indicating failure of reception. The reference teaches the retransmission of MsgA payload using HARQ packet transmission. However, the reference does not teach that the retransmission is transmitted on random access channel.  

However, Ly teaches transmitting a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence being transmitted on a second random-access channel (abstract: if UE receives an indication that a target base station failed to successfully decode the PRACH transmission, the UE may retransmit the PRACH transmission but at a higher power level than the initial PRACH transmission; Para 208: PRACH manager 1725 may transmit a PRACH transmission having a message portion at a first time, receive an indication that the PRACH transmission failed to be successfully decoded, retransmit the PRACH transmission, transmit, by the UE, a PRACH 

 Regarding claim 6, Agiwal teaches a method in a second node for wireless communication (UE and gNB communicating for two-step random access procedure, where fig 8a is for successful reception of MsgA and 8b is for receiving preamble but failing to receive MsgA payload; gNB is considered as second node), comprising: 
receiving a first sequence (MsgA PRACH preamble, 820, 860, fig 8a-b) and a first radio signal (MsgA: PUSCH 830, 870, fig 8a-b), the first sequence being associated with the first radio signal (Para 100: the UE 801 transmits a PRACH preamble in a PRACH occasion and an msgA payload (or an msgA MAC PDU) in a PUSCH resource/occasion using the assigned contention free random access resources in steps 820, 830, 860, and 870, respectively), the first sequence being transmitted on a first random-access channel (Para 65: UE 101 transmits a random access preamble on a PRACH), and a first bit block being used for generating the first radio signal (fig 2 shows a structure of a message A (or MsgA), where MsgA payload 225 is transmitted in PUSCH resource 220; para 100 indicates that the MsgA payload is MAC-PDU); 
transmitting a second radio signal (MsgB, 840, 880, fig 8a-b), the second radio signal comprising a first information block (Para 102-103: If the gNB 803 receives the msgA (i.e., both the PRACH preamble and the msgA payload) successfully, the gNB 803 includes a RAPID, a TA command, a UL grant, a C-RNTI of the UE 801 (which transmitted the msgA) in the msgB as illustrated in FIG. 8A in step 840; If the gNB 803 only receives the PRACH preamble but fails to receive the msgA payload, the gNB 80-3 includes the RAPID, the TA command, the UL grant and a temporary C-RNTI (a TC-RNTI) in the msgB as shown in FIG. 8B in step 880); and 
receiving a second sequence and a third radio signal, the second sequence being associated with the third radio signal (Para 104: the UE 801 retransmits the msgA payload in the UL grant received in the msgB. For msgA payload transmission in the UL grant received in the msgB, an HARQ entity in the UE 801 performs a new HARQ packet transmission wherein an HARQ packet for transmission is generated using the msgA payload in the msgA buffer), and the first bit block being used for generating the third radio signal (Para 100, 104: the UE 801 stores the msgA payload (i.e., an msgA MAC PDU) in an msgA buffer; an ; 
wherein the first radio signal is used for carrying a first identification (Para 101, 102: a C-RNTI MAC CE was included in the msgA payload; a C-RNTI of the UE 801 (which transmitted the msgA)); the first information block is used for triggering a transmission of the third radio signal (as shown in fig 8a-b and described in para 102-104: if the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI wherein the RAPID corresponds to the random access preamble transmitted by the UE 801, the UE 801 retransmits the msgA payload in the UL grant received in the msgB); the first information block comprises a first sequence index (Para 102,104: the msgB includes the RAPID, the TA command, the UL grant and the CRNTI/ TC-RNTI, the RAPID corresponds to the random access preamble transmitted by the UE 801), the first sequence index corresponds to the first sequence (Para 104: the RAPID corresponds to the random access preamble transmitted by the UE 801); the first information block is used for determining transmission parameters of the third radio signal (Para 104: the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI; the UE 801 retransmits the msgA payload in the UL grant received in the msgB).

Agiwal teaches the retransmission of MsgA based on response received in MsgB with temporary C-RNTI indicating failure of reception. The reference teaches the retransmission of MsgA payload using HARQ packet transmission. However, the 

However, Ly teaches receiving a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence being transmitted on a second random-access channel (abstract: if UE receives an indication that a target base station failed to successfully decode the PRACH transmission, the UE may retransmit the PRACH transmission but at a higher power level than the initial PRACH transmission; Para 208: PRACH manager 1725 may transmit a PRACH transmission having a message portion at a first time, receive an indication that the PRACH transmission failed to be successfully decoded, retransmit the PRACH transmission, transmit, by the UE, a PRACH transmission via a first set of communication resources, the first PRACH transmission being associated with the RACH procedure, and retransmit, by the UE, the PRACH transmission via a second set of communication resources different from the first set of communication resources; fig 9, message 960, para 147-150: the PRACH transmissions transmitted by the UE 115-b may include identical payloads and identical preamble). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two step random access process with retransmission as taught by Agiwal with random access retransmission of in different resources as taught by Ly for the benefit of improving a link budget of physical random-access channel (PRACH) transmissions used during a random access (RACH) procedure as taught by Ly in abstract.

 Regarding claim 11, Agiwal teaches a first node for wireless communication (UE and gNB communicating for two-step random access procedure, where fig 8a is for successful reception of MsgA and 8b is for receiving preamble but failing to receive MsgA payload; UE is considered as first node), comprising: 
a first transmitter (transceiver 2010, fig 20), which transmits a first sequence (MsgA PRACH preamble, 820, 860, fig 8a-b) and a first radio signal (MsgA: PUSCH 830, 870, fig 8a-b), the first sequence being associated with the first radio signal (Para 100: the UE 801 transmits a PRACH preamble in a PRACH occasion and an msgA payload (or an msgA MAC PDU) in a PUSCH resource/occasion using the assigned contention free random access resources in steps 820, 830, 860, and 870, respectively), the first sequence being transmitted on a first random-access channel (Para 65: UE 101 transmits a random access preamble on a PRACH), and a first bit block being use for generating the first radio signal (fig 2 shows a structure of a message A (or MsgA), where MsgA payload 225 is transmitted in PUSCH resource 220; para 100 indicates that the MsgA payload is MAC-PDU); 
a first receiver (transceiver 2010, fig 20), which receives a second radio signal (MsgB, 840, 880, fig 8a-b), the second radio signal comprising a first information block (Para 102-103: If the gNB 803 receives the msgA (i.e., both the PRACH preamble and the msgA payload) successfully, the gNB 803 includes a RAPID, a TA command, a UL grant, a C-RNTI of the UE 801 (which transmitted the msgA) in the msgB as illustrated in FIG. 8A in step 840; If the gNB 803 only receives ; and 
a second transmitter (transceiver 2010, fig 20), which transmits a second sequence and a third radio signal, the second sequence being associated with the third radio signal (Para 104: the UE 801 retransmits the msgA payload in the UL grant received in the msgB. For msgA payload transmission in the UL grant received in the msgB, an HARQ entity in the UE 801 performs a new HARQ packet transmission wherein an HARQ packet for transmission is generated using the msgA payload in the msgA buffer), and the first bit block being used for generating the third radio signal (Para 100, 104: the UE 801 stores the msgA payload (i.e., an msgA MAC PDU) in an msgA buffer; an HARQ packet for transmission is generated using the msgA payload in the msgA buffer); 
wherein the first radio signal is used for carrying a first identification (Para 101, 102: a C-RNTI MAC CE was included in the msgA payload; a C-RNTI of the UE 801 (which transmitted the msgA)); the first information block is used for triggering a transmission of the third radio signal (as shown in fig 8a-b and described in para 102-104: if the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI wherein the RAPID corresponds to the random access preamble transmitted by the UE 801, the UE 801 retransmits the msgA payload in the UL grant received in the msgB); the first information block comprises a first sequence index (Para 102,104: the msgB includes the RAPID, the TA command, the UL grant and the CRNTI/ TC-RNTI, the RAPID corresponds to the random , the first sequence index corresponds to the first sequence (Para 104: the RAPID corresponds to the random access preamble transmitted by the UE 801); the first information block is used for determining transmission parameters of the third radio signal (Para 104: the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI; the UE 801 retransmits the msgA payload in the UL grant received in the msgB).

Agiwal teaches the retransmission of MsgA based on response received in MsgB with temporary C-RNTI indicating failure of reception. The reference teaches the retransmission of MsgA payload using HARQ packet transmission. However, the reference does not teach that the retransmission is transmitted on random access channel.  

However, Ly teaches a second transmitter (transmitter, fig 17; Para 211: transmitter 1720 may transmit signals generated by other components of the device), which transmits a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence being transmitted on a second random-access channel (abstract: if UE receives an indication that a target base station failed to successfully decode the PRACH transmission, the UE may retransmit the PRACH transmission but at a higher power level than the initial PRACH transmission; Para 208: PRACH manager 1725 may transmit a PRACH transmission having a message portion at a first time, 

 Regarding claim 16, Agiwal teaches a second node for wireless communication (UE and gNB communicating for two-step random access procedure, where fig 8a is for successful reception of MsgA and 8b is for receiving preamble but failing to receive MsgA payload; gNB is considered as second node), comprising: 
a second receiver (transceiver 2110, fig 21), which receives a first sequence (MsgA PRACH preamble, 820, 860, fig 8a-b) and a first radio signal (MsgA: PUSCH 830, 870, fig 8a-b), the first sequence being associated with the first radio signal (Para 100: the UE 801 transmits a PRACH preamble in a PRACH occasion and an msgA payload (or an msgA MAC PDU) in a PUSCH , the first sequence being transmitted on a first random-access channel (Para 65: UE 101 transmits a random access preamble on a PRACH), and a first bit block being used for generating the first radio signal (fig 2 shows a structure of a message A (or MsgA), where MsgA payload 225 is transmitted in PUSCH resource 220; para 100 indicates that the MsgA payload is MAC-PDU); 
a third transmitter (transceiver 2110, fig 21), which transmits a second radio signal (MsgB, 840, 880, fig 8a-b), the second radio signal comprising a first information block (Para 102-103: If the gNB 803 receives the msgA (i.e., both the PRACH preamble and the msgA payload) successfully, the gNB 803 includes a RAPID, a TA command, a UL grant, a C-RNTI of the UE 801 (which transmitted the msgA) in the msgB as illustrated in FIG. 8A in step 840; If the gNB 803 only receives the PRACH preamble but fails to receive the msgA payload, the gNB 80-3 includes the RAPID, the TA command, the UL grant and a temporary C-RNTI (a TC-RNTI) in the msgB as shown in FIG. 8B in step 880); and 
a third receiver (transceiver 2110, fig 21), which receives a second sequence and a third radio signal, the second sequence being associated with the third radio signal (Para 104: the UE 801 retransmits the msgA payload in the UL grant received in the msgB. For msgA payload transmission in the UL grant received in the msgB, an HARQ entity in the UE 801 performs a new HARQ packet transmission wherein an HARQ packet for transmission is generated using the msgA payload in the msgA buffer), and the first bit block being used for generating the third radio signal (Para 100, 104: the UE 801 stores the msgA payload (i.e., an msgA MAC PDU) in an msgA buffer; an HARQ packet for transmission is generated using the msgA payload in the msgA buffer); 
wherein the first radio signal is used for carrying a first identification (Para 101, 102: a C-RNTI MAC CE was included in the msgA payload; a C-RNTI of the UE 801 (which transmitted the msgA)); the first information block is used for triggering a transmission of the third radio signal (as shown in fig 8a-b and described in para 102-104: if the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI wherein the RAPID corresponds to the random access preamble transmitted by the UE 801, the UE 801 retransmits the msgA payload in the UL grant received in the msgB); the first information block comprises a first sequence index (Para 102,104: the msgB includes the RAPID, the TA command, the UL grant and the CRNTI/ TC-RNTI, the RAPID corresponds to the random access preamble transmitted by the UE 801), the first sequence index corresponds to the first sequence (Para 104: the RAPID corresponds to the random access preamble transmitted by the UE 801); the first information block is used for determining transmission parameters of the third radio signal (Para 104: the msgB includes the RAPID, the TA command, the UL grant and the TC-RNTI; the UE 801 retransmits the msgA payload in the UL grant received in the msgB).

Agiwal teaches the retransmission of MsgA based on response received in MsgB with temporary C-RNTI indicating failure of reception. The reference teaches the 

However, Ly teaches a third receiver (transceiver 1210, fig 12), which receives a second sequence and a third radio signal, the second sequence being associated with the third radio signal, the second sequence being transmitted on a second random-access channel (abstract: if UE receives an indication that a target base station failed to successfully decode the PRACH transmission, the UE may retransmit the PRACH transmission but at a higher power level than the initial PRACH transmission; Para 208: PRACH manager 1725 may transmit a PRACH transmission having a message portion at a first time, receive an indication that the PRACH transmission failed to be successfully decoded, retransmit the PRACH transmission, transmit, by the UE, a PRACH transmission via a first set of communication resources, the first PRACH transmission being associated with the RACH procedure, and retransmit, by the UE, the PRACH transmission via a second set of communication resources different from the first set of communication resources; fig 9, message 960, para 147-150: the PRACH transmissions transmitted by the UE 115-b may include identical payloads and identical preamble). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two step random access process with retransmission as taught by Agiwal with random access retransmission of in different resources as taught by Ly for the benefit of improving a link budget of physical 

Regarding claim 2, 7, 12 and 17, Agiwal further teaches wherein the first information block (840, 880, fig 8a-b; Para 102,104: the msgB includes the RAPID, the TA command, the UL grant and the CRNTI/ TC-RNTI) comprises Q first-type response signaling(s) (as shown in fig 8a-b, message 840, 880, MsgB includes four information – RAPID, TA command, UL grant and one of C-RNTI or TC-RNTI), a first response signaling is one of the Q first-type response signaling(s) (C-RNTI or TC-RNTI, fig 8a-b, Para 102-104), the first response signaling corresponds to the first sequence (Para 102-103: C-RNTI corresponds to UE 801; TC-RNTI is temporary C-RNTI), and the first response signaling is used for determining that the first bit block is not correctly decoded (fig 8a-b; Para 102-103: if gNB receives both the preamble and MsgA successfully, it sends C-RNTI in MsgB; if gNB receives preamble but fails to receive MsgA payload, the gNB includes TC-RNTI), Q is a positive integer (fig 8a-b show four information signaling).

 Regarding claim 3, 8, 13 and 18, Agiwal further teaches wherein the first information block (840, 880, fig 8a-b; Para 102,104: the msgB includes the RAPID, the TA command, the UL grant and the CRNTI/ TC-RNTI) comprises a first target signaling (information in MsgB, fig 8a-b), the first target signaling corresponds to the first sequence (MsgB includes RAPID corresponding to preamble and C-RNTI/ TC-RNTI as shown in fig 8a-b), the first target signaling is used for determining that the first bit block is not correctly decoded (Para 102-103: if gNB receives both the preamble and MsgA successfully, it sends C-RNTI in MsgB; if gNB receives preamble but fails to receive MsgA payload, the gNB includes TC-RNTI), a target receiver of the first information block is the first node (fig 8a-b and Para 102-104 describe that the MsgB with information of RAPID and C-RNTI/TC-RNTI is sent from gNB to UE 801).

Claims 4-5, 9-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Ly in further view of Heo et al. (US 2015/0296542) 

 Regarding claim 4 and 14, Agiwal in view of Ly teaches the limitations of parent claims. 

Agiwal in view of Ly fail to teach, but Heo teaches (the first receiver) (UE to identify RAR (random access response) of Scell, fig 7, Para 36)
performing a first blind detection and a second blind detection respectively on a first candidate channel and a second candidate channel (Para 37-38: at block 720, the UE receives first PDCCH candidates of a CSS of the second carrier and second PDCCH candidates of a USS of the second carrier; at block 730, the UE performs a first blind decoding of the received first PDCCH candidates of the CSS of the second carrier; at block 760, the UE performs a second blind decoding of second PDCCH candidates of the USS of the second carrier); 
wherein the first radio signal is used for triggering the first blind detection and the second blind detection (Para 36-38: at block 710, a UE transmits a random access preamble to a secondary access device of a second carrier (or SCell), at block 720, the UE receives first PDCCH candidates of a CSS of the second carrier and second PDCCH candidates of a USS of the second carrier; blind decoding is performed on the candidates as described with respect to steps 730 and 760, thus the blind detection is triggered by random access preamble transmission; further fig 2, Para 25: after the UE transmits the random access preamble, a RAR window may start 220. During the RAR window, the UE may start monitoring the CSS in addition to the USS in the SCell for the RAR); the second radio signal is detected on the first candidate channel (steps 730-750, fig 7; Para 38: at block 750, the UE identifies an RAR based on the identified DCI, the RAR may be included in the PDSCH, the identified DCI may include information associated with the scheduling information of the RAR in the PDSCH). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two step random access process with retransmission as taught by Agiwal and Ly with blind detection for random access response monitoring as taught by Heo for the benefit of avoiding additional computational complexity to the UE for acquiring SCell configuration information as taught by Heo in Para 25.

 Regarding claim 5, 10, 15, and 20, Agiwal in view of Ly fail to teach, but Heo teaches (the first receiver) receiving (UE receives RAR, fig 7; process of blind decoding PDCCH candidates on second carrier, fig 2, Para 25)/ (the third transmitter) transmitting (secondary access point transmits RAR, fig 9; process of blind decoding PDCCH candidates on second carrier, fig 2, Para 25) a first signaling in a first time window (Para 25: during the RAR window 250, the UE may start monitoring the CSS in addition to the USS in the SCell for the RAR; the UE may be able to receive an RAR of the SCell, and use the RA-RNTI to decode the RAR to thereby acquire configuration information at 230); wherein a time domain resource unit occupied by the first candidate channel and a time domain resource unit occupied by the second candidate channel both belong to the first time window (para 25: FIG. 2, the UE may perform 20 blind decodes in the USS and 12 blind decodes in the CSS in the RAR window 250); at least one of a time-frequency resource unit occupied by the first sequence and a time-frequency resource unit occupied by the first radio signal is used for determining the first time window (Para 25: after the UE transmits the random access preamble, a RAR window may start 220; after the configuration information is acquired 230, the UE may resume regular monitoring 260; as shown in fig 2, when configuration information is acquired at 230, the RAR window 250 for monitoring USS and CSS for RAR stops); the first signaling is used for determining scheduling information of the second radio signal (step 750: identify RAR based on identified DCI, fig 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two step random access process with retransmission as taught by Agiwal and Ly with transmission for random access response in candidate channel as taught by Heo for 

 Regarding claim 9 and 19, Agiwal in view of Ly teaches the limitations of parent claims. 

Agiwal in view of Ly fail to teach, but Heo teaches (the third transmitter) (Para 40: fig 9 process is performed at a secondary access device) determining the first candidate channel out of a first candidate channel and a second candidate channel (Para 40: at block 930, the secondary access device encodes DCI associated with the generated RAR in PDCCH candidates of a USS of the second carrier based on an RNTI); 
wherein a result of detection of the first radio signal is used for determining the first candidate channel (fig 9, Para 40: at block 910, the secondary access device receives a random-access preamble from a UE that performs random access to the secondary access device. At block 920, the secondary access device generates an RAR in response to the received random access preamble); the second radio signal is transmitted on the first candidate channel (Para 40: at block 950, the secondary access device transmits the RAR based on the determined time in the PDSCH of the second carrier). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two step random access process with retransmission as taught by Agiwal and Ly with transmission for random access response in candidate channel .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(1) Baker et al. (WO-2015063593, reference made to attached machine translation): page 6 lines 7-18: the decoding candidate set of the Msg2 and/or Msg4 may be explicitly indicated, for example, indicating an absolute resource location in an indication format used by resource allocation in downlink control information (DCI) in the LTE PDCCH; when there are multiple decoding candidates of Msg2 and/or Msg4, only one of them is indicated, for example, information indicating only the first candidate in the candidate set, and the predefined rule may be obtained. Information about the remaining candidates.

(2) Sato et al. (US 20090238126): fig 2, Para 74: upon receipt of "Message 2" from the base station 100, the RACH signal control unit 270 determines whether to retransmit "Message 1" or transmit "Message 3" to the base station 100, based on the determination results of the TA appropriateness determination processing unit 260. 

(3) Patel et al. (US 20160309518): Para 15, fig 6-7: determining that a response to the random-access message is not received within a timeout period and retransmitting the random access message according to the first PRACH procedure; PRACH resources, fig 5. 

(4) Zhang et al. (US 20200252973): abstract: the 2-step random access procedure may include the UE transmitting, to the base station, a first random access message including a preamble and a payload. In some implementations, the base station may receive the preamble but fail to receive or decode the payload. The random-access procedure may utilize the received preamble information instead of performing retransmission of the first random access message. The base station may transmit a second random access message to the UE indicating, explicitly or implicitly, a fallback to a 4-step random access procedure for connection establishment. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/16/2022